Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 05/05/2021.  
Status of Claims
Claims 1, 7, 11-12, 18, 23, 29, and 32-33 have been amended by Applicant.
Claims 4-6, 15-17, and 26-28 have been canceled by Applicant. 
Claims 1-3,7-14,18-25, 29-33 are currently pending and have been rejected as follows. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Response to Amendments
112(b) rejection in the previous Act is withdrawn in view of Applicant’s amendments.
101 abstract idea rejection is maintained with and detailed below.    
Response to prior art Arguments 
	Remarks 05/05/2021 p.11 ¶2-¶4 argues that the prior art on record does not teach the newly amended limitations of independent Claims 1, 12, 23 rolled in from the now canceled dependent Claims 5, 16, 27.
	Examiner concurs incorporating herein the reasons for overcoming the prior art from the Final Act 12/21/2020 p.37 ¶1-¶2. 
	To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to abstract features that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 


Response to 101 Arguments
	Examiner fully considered Applicant’s 101 arguments but respectfully disagrees finding them unpersuasive. Examiner reincorporates herein all his findings and rationales at Final act 12/21/2020 and Non-Final Act 09/09/2020. 
#1 Argument - Preemption
Remarks 05/05/2021 p.12 ¶1-p.12 ¶2 again argues preemption in a manner similar to Remarks 11/06/2020 p.23 ¶4, p.28 ¶3-¶4. Examiner thus reincorporates herein all his findings and rationales at Non-Final Act 09/09/2020 p.5 ¶3 - p.6 ¶2.  
	First, Examiner finds that here, the argued predicting and digitally presenting effect of intraorganizational employee migration on business metrics as raised at Remarks 05/05/2021 p.14 last ¶ is far removed from generating a security profile that identifies both hostile and potentially hostile operations to protect the user against both previously unknown viruses and obfuscated code of “Finjan” as cited by MPEP 2106.05(a) I and raised by Applicant at Remarks 05/05/2021 p.12 ¶2 with respect to the preemption argument.  Indeed, Examiner points to MPEP 2106.04 “Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception I” & “MPEP 2106.07(b) Evaluating Applicant’s Response” and submits that Courts do not use preemption as stand-alone test for eligibility. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions (Flook at 589-590; Mayo at 1302 cited at July 2015 Update: Subject Matter Eligibility p.8 Section VI and p.11 footnotes 26 to 29). Examiner also submits that the Federal Circuit followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility (buySafe 765 F.3d at 1355; Ultramercial, 772 F.3d at 716. Also “Fairwarning Page IP, LLC v. Iatric Sys., Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1985 October 11, 2016, 2016 BL 337879, 120 USPQ2d 1293” at 1299 ¶2 further citing “Ariosa”. Also see “McRO Inc. v. Bandai Namco Games Am. Inc. U.S. Court of Appeals Federal Circuit, Nos. 2015-1080-1081,-1082,-1083,-1084,-1086,-1087,-1088,-1089,-1090,-1092,-1093,-1094,-1095,-1096,-1097,-1098,-1099,-1100,-1101, September 13, 2016, 2016 BL 297537, 837 F.3d 1299, 120 USPQ2d 1091” at p.1102 last ¶ 1st sentence, and “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17,2016,2016 BL 344522,839 F.3d 1138”  also citing “Ariosa”). 
	Instead, the questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo”, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […]. 	Yet, it is important to note that while a preemptive claim may be ineligible, absence of complete preemption does not guarantee that the claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (“OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 2nd to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)” and “Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345”), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). Furthermore “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” “Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015)”. “OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015)” further corroborated by “MPEP 2106.05(h)”
	Said differently, mere restatement of what was already determined as abstract idea 
by narrowing or reformulating the abstract idea [here Remarks 05/05/2021 p.12 ¶1-p.12 ¶2] is not enough to save the claims from ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”). Indeed, limiting or narrowing of the abstract idea does not render the claims any less abstract. For example MPEP 2106.04 I cites Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 to state that claims directed to "narrow laws that may have limited applications" [were still] held ineligible. Similarly MPEP 2106.04 I cites Flook, 437 U.S. at 589-90, 198 USPQ at 197 to state that claims that did not "wholly preempt the mathematical formula" held ineligible.
#2 Arguments - Claims not reciting the Abstract idea
Remarks 05/05/2021 p.13 - p.15 ¶2 once argues that the claims are not directed to “Certain Methods of Organizing Human Activities” in a similar manner to Remarks 11/06/2020 p. 19 ¶3 - p. 21 ¶1.  
	Examiner fully considered the argument respectfully disagrees reincorporating his findings at Non-Final Act 09/09/2020 p.4 and Final Act 12/21/2020 p.3 last ¶ to p.4 citing, MPEP 2106.04 (a)(2) II.B to corroborate that structuring a sales force or marketing company [here “intraorganizational employee migration on business metrics”] is just one of many examples of “Certain Methods of Organizing Human Activities”. They can also be viewed as business relationships [here “intraorganizational”] having behaviors effects [here “migration”]. The same can be said about narrowing or limiting said “Certain Methods of Organizing Human Activities” to “determining, location ratio for the benchmark organizations, via using a first metric measuring a number of geographic areas into which employees of the benchmark organizations intraorganizationally migrate over the time period and a second metric measuring a number of geographic areas away from which employees of the benchmark organizations intraorganizationally migrate over the time period;  determining, a concentration ratio for the benchmark organizations, via using a third metric measuring a maximum number of employees of the benchmark organizations that intraorganizationally migrated to a particular geographic area over the time period and a fourth metric measuring a maximum number of employees of the benchmark organizations that intraorganizationally migrated away from the particular geographic area over the time period; and determining, the intraorganizational migration events based on the location ratio and the concentration ratio” as now recited in each of parent independent Claims 1, 12, 23 rolled in from now canceled Claims 5, 16, 27. 
- Similarly -
Remarks 05/05/2021 p.15 ¶3-p.16 ¶1 again argues that the claims do not recite “Mental Processes” in a manner similar to Remarks 11/06/2020 p.21 ¶2 - p. 24 ¶2. Thus, Examiner reincorporates all his findings at Final Act 12/21/2020 p.3 last ¶ to p.5.  
	Examiner fully considered the argument respectfully disagrees reincorporating his findings at Final Act 12/21/2020 p.5. Simply put, contrary to Applicant’s allegation above, nothing would prevent one to process, analyze, cross reference, and present such data, a person of ordinary skill in the art is a person of ordinary creativity”. Here, aside from the “presenting” limitation being narrowed to a “digital” field and the “migration metrics” being applied “via” “parsing” [tested in detail at Step 2A prong two, Step 2B] nothing would preclude such a person of ordinary skills in the art to perform the argued processing, analyzing, and cross reference, in conjunction with physical aids, as replacements to the “computer”, “modeler” or “code”, to observe, evaluate and judge. see MPEP 2106.04(a)(2).III. citing among others use of pen & paper in “Versata”, “Intellectual Ventures”, “Mortgage Grader”.
---------------------------------------------------------------------------------------------------------------------
#3 Argument - special purpose computer and improvement
Remarks 05/05/2021 p.16 ¶2 argues the human resource modeling system 102 transforms computer system 116 into a special purpose computer system. 
Remarks 05/05/2021 p.16 ¶4 -p.17 ¶2 argues technological improvements. 
	Thus, Examiner reincorporates herein all his findings and rationales at Final Act 12/21/2020 p.7 ¶2-p.11 and Final Act 12/21/2020 p.10 - p.11 ¶4.
	Here, the argued features correspond here to the manipulation of “migration” and “business metrics” argued to reduce the time and effort to determine a potentially “competitive migration model” as stated by Applicant at Remarks 11/06/2020 p.24 last ¶ to p.25 ¶2, Remarks 05/05/2021 p.16 ¶2, by citing Original Specification ¶ [0039], 
¶ [0070], ¶ [00167]. 
	However, according to MPEP 2106.05(a) supra, such features do not provide a technological improvement. Rather, when tested per MPEP 2106.05(f), they represent mere forms of applying the abstract idea where the argued additional elements are used as tools. For example MPEP 2106.05(f) cites the same “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, is merely a form of invoking computers or other machinery as a tool. Such computerized tools are recited here as “in a migration model” “receiving” “selection of comparison groups” then “by computer system” “forming” “migration metrics” via parsing” then “by the computer system” “digitally presenting” etc. Yet, as stated above MPEP 2106.05(f) merely invoking such tools does not save the claims from ineligibility. 
	Similarly, MPEP 2106.05(h) cites the same “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295, Fed. Cir. 2016” to argue that specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [here “forming, by computer system, migration metrics via parsing employee migration data”, as well as “digitally presenting” limitation] represent requirements that merely limit the claims to the computer field.
	Indeed, upon closer scrutiny on “FairWarning” supra as cited by MPEP 2106.05(a), (f) and (h), Examiner discovers that the Federal Circuit found unpersuasive an argument that requiring large number of calculations precludes a pen and paper test because the fact that the required calculations could be performed more efficiently via a computer [akin here at Remarks 11/06/2020 p.21 ¶2-p.24 ¶1 and Remarks 05/05/2021 p.12 ¶3 to p.16] did not materially alter the patent eligibility of the claimed subject matter. Equally important to note is that such invocation of additional computer elements as tools does not materially alter the patent eligibility of the claimed subject matter, even in situations of “inability for the human mind” [not conceded by Examiner but presented arguendo] “to perform each claim step does not alone confer patentability”. With respect to the diversity of data the Federal Circuit again found in “FairWarning” that accessing [here “accessing employee migration data”], combing, compiling [here “parsing”], notifying [here “digitally presenting”] information from different data sources to generate full picture of activity, frequency of activity [here “competitive human resources migration model”], did not save the claims patent ineligibility.
	Thus, far from special purpose hardware as argued at Remarks 11/06/2020 p.25 ¶3-¶4 and Remarks 05/05/2021 p.16 ¶2 citing Original Specification ¶ [0070], ¶ [00167] the additional computer elements are merely added to perform functions which do not overcome an eligibility rejection. see MPEP 2106.05(b) I citing among others “In re Alappat, 33 F.3d 1526, 1545 Fed. Cir. 1994”; “In re Bilski, 545 F.3d 943 Fed. Cir. 2008” now superseded by “Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014)”. Also “Eon Corp. IP Holdings LLC v. AT&T Mobility LLC 114 USPQ2d 1711” further acknowledging that even a general purpose computer is 
         Also, contrary to the allegations made by Applicant at Remarks 11/06/2020 p.25 ¶3, 
And Remarks 05/05/2021 p.16 ¶4, the claims do not provide an actual technological improvement in spreadsheet data organization (“Data Engine”), hybrid local remote content filtering (“Basom”), self-referential improvement in storage / access of information (“Enfish), or hybrid creation of webpages for expending commercial opportunities (“DDR Holdings”). Also the claims do not provide anything technologically remote to automatic lip synchronization and facial expression animation using computer-implemented rules (“McRO”), or the distributed network architecture operating to reduce network congestion (“Amdocs”), all raised by Applicant at Remarks 11/06/2020 p.27 ¶2-¶3, p.28. There is also no training and deploying of an adaptive learning system (“Ex parte Bushmitch”), or machine learning (“Pallipuram”) or even imaging device technology (“In re Donovan”), as argued at Remarks 11/06/2020 p.26 ¶2-p.27 ¶1, p.29 ¶5-p.30 ¶1, p.29 ¶3 respectively.  
	Instead, when read in light of Original Specification ¶ [0039] as raised by Applicant at Remarks 11/06/2020 p.24 last two ¶, Remarks 05/05/2021 p.15 ¶3, the claimed invention merely seeks to identify appropriate relocation strategies for companies of a particular size and industry so they do not take more time than desired in an information system. Remarks 05/05/2021 p.14 last ¶, p.17 ¶2 -¶4 similarly argues that the claims  novel practical application for predicting and digitally presenting the effect of intraorganizational employee migration on business metrics.
	Yet, when testing such feature per MPEP 2106.05(h)1, Examiner finds that limiting or narrowing the abstract combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [argued above as “presenting the effect of intraorganizational employee migration on business metrics”] to a field of use or technological environment does not save the claims from patent ineligibility. 
	At most such argued features would correspond to an improvement in the abstract idea itself and not an actual improvement in technology. Yet, such an “improvement in the judicial exception itself” (Remarks 11/06/2020 p.24 last ¶, Remarks 05/05/2021 p.15 ¶4 citing Original Spec ¶ [0039] and Remarks 11/06/2020 p.30 ¶4) “is not an improvement in technology” per MPEP 2106.04(d)(1) and USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”.  MPEP 2106.05(a) I: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation”. MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” (Remarks 11/06/2020 p.24 last ¶, Remarks 05/05/2021 p.15 ¶4 citing Original Spec. ¶ [0039])  “does not by itself satisfy the §101  inquiry" corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 Fed. Cir.Aug.02,2018”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (Remarks 11/06/2020 p.24 last ¶, Remarks 05/05/2021 p.15 ¶4  citing Original Spec. [0039]) “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. 
	Simply put here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas corresponding to “Mental Processes” and/or “Certain methods of organizing human activity” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective  versus improvement to actual technology, corroborated by MPEP 2106.04, and the prior 2019 PEG Advanced Module” Slide 20, ”USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016” p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.





#4 Argument - newly amended features indicate technological improvements
Remarks 05/05/2021 p.17 ¶4-¶6 points to the following amendments: 
	- “determine a location ratio for the benchmark organizations, via using a first metric measuring a number of geographic areas into which employees of the benchmark organizations intraorganizationally migrate over the time period and a second metric measuring a number of geographic areas away from which employees of the benchmark
organizations intraorganizationally migrate over the time period”;
	-  “determine a concentration ratio for the benchmark organizations, via using a third metric measuring a maximum number of employees of the benchmark organizations that intraorganizationally migrated to a particular geographic area over the time period and a fourth metric measuring a maximum number of employees of the benchmark
organizations that intraorganizationally migrated away from the particular geographic area over the time period”; 
	- “determine the intraorganizational migration events based on the location ratio and the concentration ratio”.
 	Examiner reincorporating a similar rationale as that of Final Act 12/21/2020 p.8 ¶3 - p.9 namely that such amended features would at best correspond to an improvement in the abstract idea itself and not an actual improvement in technology. Yet, such an “improvement in the judicial exception itself” (argued here at Remarks 05/05/2021 p.17 ¶2 to present the competitive human resources migration model for the organization based on the effect of the intraorganizational migration events on the business metrics for the benchmark organizations) “is not an improvement in technology” per MPEP 2106.04(d)(1) and USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”.  MPEP 2106.05(a) I: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation”. MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” ” (here Remarks 05/05/2021 p.17 ¶2-¶3])  “does not by itself satisfy the §101  inquiry" corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 Fed. Cir.Aug.02,2018”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (here Remarks 05/05/2021 p.17 ¶2-¶3) “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field (argued here at Remarks 05/05/2021 p.17 ¶2 to present the competitive human resources migration model for the organization based on the effect of the intraorganizational migration events on the business metrics for the benchmark organizations) the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas i.e. “Mental Processes” and/or “Certain methods of organizing human activity” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here Remarks 05/05/2021 p.17 ¶2-¶3] versus improvement to actual technology, corroborated by MPEP 2106.04, and the prior 2019 PEG Advanced Module” Slide 20, ”USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016” p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution. Examiner also takes this opportunity to remind Applicant that a mere restatement of what was already determined as abstract idea by narrowing or reformulating the abstract idea (here attempted at Remarks 05/05/2021 p.17) is not enough to save the claims from patent ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).
	In conclusion Examiner reasons that the claims still recite, describe or set forth the abstract idea (Step 2A prong one) with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B).
	Therefore, Claims 1-3,7-14,18-25, 29-33 are believed to be patent ineligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-14, 18-25, 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea, except where strikethrough   
	“ (independent Claim 12)
	“ 
(independent Claim 23)
         * “receiving,  similarities to the organization; and a number of employees that intraorganizationally migrate over a time period”;
(independent Claims 1, 12, 23)
	* “accessing employee migration data from the benchmark organizations”;
(independent Claims 1, 12, 23)
	* “forming,  (independent Claims 1, 12, 23) via  (Claim 1 ) / from the employee migration data” (Claims 1, 12, 23);
	* “determining,  migration events for the benchmark organizations based on subsets of the migration metrics”;
(independent Claims 1, 12, 23)
	* “determining, ”;
(independent Claims 1, 12, 23)
	* “determining, ”;
(independent Claims 1, 12, 23)
” (independent Claims 1, 12, 23)
	“(independent Claim 1) 
	* “determining, nd metric measuring number of geographic areas away from which employees of the benchmark organizations intraorganizationally migrate over the time period”; 
	* “determining, ”; “and” 
	* “determining, ”
(independent Claims 1, 12, 23)
	“: (dependent Claim 13)
	“ (Claim 24) 
	* “correlating  “data for the organization to data for a subset of organizations based on the comparison groups”; “and”
	* “43 Docket No. ES2017052-1determining/identify ”.
(dependent Claims 2, 13, 24)
	“wherein the employee migration data comprises”:
    * “first data that measures a first number of employees for the benchmark organizations that intraorganizational migrate into a geographic area over the time period”;
    * “second data that measures a second number of employees for the benchmark organizations that intraorganizational migrate away from the geographic area over the time period”; “and”
    * “third data that measures a net intraorganizational migration of employees for the benchmark organizations in the geographic area over the time period”
(dependent Claims 3, 14, 25)
  * “wherein intraorganizational migration events are selected from: an expansion event, a contraction event, a shift of focus event, and a transitional event”
(dependent Claims 7, 18, 29)
    * “business metrics for benchmark organizations are correlated with intraorganizational migration events using one of a number of correlation policies, wherein the number of correlation policies comprises: a descriptive statistics policy; a linear regression policy; a vector auto-regression policy; and an impulse response function policy”                     
(dependent Claims 8, 19, 30)
 	* “effects on business metrics comprise: change in a stock price of benchmark organizations; change in a revenue of the benchmark organizations; change in operating expenses of benchmark organizations; and change in a gross profit of the benchmark organizations”    (dependent Claims 9, 20, 31)
	* “performing an operation for the organization based on the competitive human resources migration model for the organization, wherein the operation is enabled based on the competitive human resources migration model” (dependent Claims 10, 21, 32)
	* “wherein operation is selected from hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, assigning research projects” (dependent Claims 11, 22, 33)

Examiner reincorporates herein all his findings and rationales at 
Final Act 11/13/2019 p.10 last ¶ to p.21, Non-Final Act 09/09/2020 p.11 last ¶ to p.19, and Final Act 12/21/2020 p.15- last two ¶ to p.20.
	Specifically begins by pointing to MPEP 2106.04(a)(2) II. A, B, C test and finds the claims to recite, describe or set forth commercial interactions in the form of business relations as well as managing such relationships or interactions by following rules or instructions [Final Act 11/13/2019 p.17 ¶2 to p.18 for mapping of claimed language to the abstract “Certain Methods Of Organizing Human Activity”.]. MPEP 2106.04.(a)(2) II.B corroborates that structuring sales force or marketing company [here “intraorganizational employee migration on business metrics”] is just one of the many examples of “Certain Methods of Organizing Human Activities”. They can also be viewed as business relationships [“intraorganizational”] having behaviors effects [here “migration”]. Contrary to Applicant’s Allegation at Remarks 11/06/2020 p.21 ¶1, the “intraorganizational migration events” / “human resources migration” do represent abstract activities. 
	In fact, the character as a whole of the claims is undeniably abstract, as summarized in the preamble of independent claims 1, 12, 23 and then repeatedly and preponderantly elaborated in the body of said claims by “selecting”, then “creating]” “benchmark organizations” further used to “access” and “form” “intraorganizational” “migration events on business metrics for the benchmark organizations” to later “determine & display” “competitive human resources migration model for the organization”. These limitations, as a whole do set forth or at least describe the economic principles and the managing of the activities and relationships as broadly defined by “Certain Methods of Organizing Human Activities” at MPEP 2106.04(a)(2). 
	The newly added limitations of independent Claims 1, 12, 23 from the now canceled Claims 5, 16, 27, further narrow or limit along with dependent Claims 2, 3, 7-11, 13, 14, 18-22, 24, 25, 29-33 the “data measures”, “metrics” and “events” for “benchmark organizations” to various other abstract “geographic” considerations, “location” & “concentration” “ratio(s)”, “policies” and econometric “changes” and “operations”. 
	Thus the claims still recite or at least describe or set forth the economic principles or practices as well as the commercial interactions or business relationships of “Certain Methods of Organizing Human Activities”.  
--------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because 
the additional computer-based elements, as initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. See MPEP 2106.04(d) relying, among others, on MPEP 2106.05(f),(h),(g) as sections of whether the additional elements integrate the abstract idea into a practical application. Specifically when tested per MPEP 2106.05(f) the additional computer-based element provide mere instructions to apply the abstract exception [here “by computer system” at “method” claims, “migration modeler” “configured to” at “system” claims, and similarly  at “product” claims “program code” “for” etc.] where the above computer components, be them receive [here “in a migration modeler in a computer system” “receiving selection of comparison groups”] , store, and transit data to perform [here repeatedly and preponderantly claimed here to “determine”, “correlate”, “migration” “metrics” and “events”] the above recited abstract process, [here incorporating both “migration” & “business metrics”] including: monitoring audit log data & requiring software to tailor info [“forming, by the computer system, migration metrics via parsing / from the employee migration data”] and provide it to user on a generic computer [here as ”digitally presenting, by computer system, the competitive human resources migration model for organization” at independent “method” Claim 1  and similarly “the migration modeler: digitally presents the competitive human resources migration model for the organization on the display system” at independent “system” Claim 12, and similarly, “sixth program code, stored on computer readable storage medium, for digitally presenting the competitive human resources migration model for the organization” at independent “product” Claim 23].
	Similarly, when tested per MPEP 2106.05(h), the additional computer-based elements simply limit the abstract combination of collecting information, analyzing it [as mapped above], and displaying certain results of the collection and analysis [as mapped above] to data related to the technological filed [i.e. here “digitally presenting, by the computer system, the competitive human resources migration model for the organization” at independent Claims 1, 12, 23]. A similar inquiry under MPEP 2106.05(g), reveals the additional computer-based elements [as initially strikethrough above] not amounting to more than extra-solutions of: data gathering / gathering statistics [preponderantly claimed here as “migration metrics” and “business metrics”] and selecting particular data source or type of data [here “selection of comparison groups”] to be manipulated [here “creating benchmark organizations comprising similarities to the organization” etc.] / selecting information [here “selection of comparison groups”]  based on types of information and availability of information for collection, analysis and display [“intra-organizational migration events are selected from:, shift of focus event, transitional event”- dependent Claims 7, 18, 29, “operation is selected from relocation operations, hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, and assigning research projects” at Claims 11, 22, 33].

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as per above, the additional computer-based elements merely apply the already recited abstract idea, narrow it to a field of use or technological environment and/or provide extra solution activities. Also assuming arguendo that, aside from MPEP 2106.05 (f,h) tests above, additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine, conventional as perhaps necessitated by MPEP 2106.05(g), Examiner would point to MPEP 2106.05(d), to demonstrate that the following computer-implemented functions of the additional computer based elements [strikethrough above] are well-understood, routine and conventional:
MPEP 2106.05(d)(I) Examiner points to Applicant’s own Original Specification
Original Spec ¶ [00169] “Turning now to Figure 28, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 2800 may be used to implement human resources modeling system 102, computer system 116, and other data processing systems that may be used in human resources migration environment 100 in Figure 2. In this illustrative example, data processing system 2800 includes communications framework 2802, which provides communications between processor unit 2804, memory 2806, persistent storage 2808, communications unit 2810, input/output (I/O) unit 2828, and display 2814. In this example, communications framework 2802 may take the form of a bus system”. 
	Original Spec ¶ [00170] “Processor unit 2804 serves to execute instructions for software that may be loaded into memory 2806. Processor unit 2804 may be a number of processors, a multi-processor core, or38 Docket No. ES2017052-1 some other type of processor, depending on the particular implementation”
	Original Spec ¶ [00171] “Memory 2806 and persistent storage 2808 are examples of storage devices 2816. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in functional form, or other suitable information either on a temporary basis, a permanent basis, or both on a temporary basis and a permanent basis. Storage devices 2816 may also be referred to as computer readable storage devices in these illustrative examples. Memory 2806, in these examples, may be, for example, a random access memory or any other suitable volatile or non- volatile storage device. Persistent storage 2808 may take various forms, depending on the particular implementation”.
	Original Spec ¶ [00172] “For example, persistent storage 2808 may contain one or more components or devices. For example, persistent storage 2808 may be a hard drive, a solid state hard drive, a flash memory, a rewritable optical disk, a rewritable magnetic tape, or some combination of the above. The media used by persistent storage 2808 also may be removable. For example, a removable hard drive may be used for persistent storage 2808”.
	Original Spec ¶ [0174] last sentence: “Display 2814 provides a mechanism to display information to a user”.
	Original Spec ¶ [00178] “In these illustrative examples, computer readable storage media 2824 is a physical or tangible storage device used to store program code 2818 rather than a medium that propagates or transmits program code 2818”. Also per 

MPEP 2106.05(d)(II), shows the following functions of the above additional computer-based elements as well‐understood, routine, and conventional:
- store and retrieve information in memory (repeatedly recited here as “program stored on the computer readable storage device ” at Claims 23-24, 27, 32)
- gather statistics / electronic recordkeeping (preponderantly claimed here as “migration metrics” and “business metrics” including “in a migration modeler in a computer system” “receiving, a selection of comparison groups and creating benchmark organizations comprising: similarities to the organization; and a number of employees that intraorganizationally migrate over a time period”; “accessing employee migration data from the benchmark organizations” at independent Claims 1, 12, 23)
- extracting / sorting information and arranging hierarchy of groups [here “forming, by the computer system, migration metrics (independent Claims 1, 12, 23) via parsing (Claim 1 ) / from the employee migration data” (independent Claims 1, 12, 23) ]
	With respect to dependent Claims 8, 19, 30, “descriptive statistics policy; a linear regression policy; a vector auto-regression policy; and an impulse response function policy” appear directed to mathematical concepts and thus abstract right from the onset. 
	* US 20160055587 A1 ¶ [0009] computer statistic testing software or econometric models are usually used, such as the Vector auto regression or known as VAR (Wang 2009).
	* US 8731992 B1 column 6 lines 28-32: “For example the well-known "SAS" software, including the linear regression module known as "PROC REG" can be used”.
	* US 7729931 B1 column 4 lines 45-46 “For each region k to be modeled, a conventional linear regression analysis may also be performed”
	* US 20190164065 A1 ¶ [0100] “Linear regression models can be simple and fast, but the simplicity can  come at the cost of accuracy.  These are best used to model the relationship  between a response variable and one or more explanatory variables or 
independent variables; known as simple linear regression (one variable), or 
multiple linear regression (more than one variable)”.
	* US 20130185039 A1 ¶ [0057] “FIG. 5 particularly illustrates an exemplary graph 500 that shows an exemplary regression function 505 that fits to a data set accumulated at an action node in one embodiment.  The data set may include a plurality of pairs 
of contextual state information 510 and an observed reward value 515.  The computing system fits the regression function 505 to the data set, e.g., by using a programmed regression technique that includes, but is not limited to techniques known in the art (e.g., linear regression)
	* US 20050288993 A1 mid-[0061] “conventional statistical methods, such as linear regression, known to one of ordinary skill in the art”
	* US 20180358129 A1 ¶ [0061] last sentence: “Determining a frequency of occurrence of a variable using descriptive statistics will be known to those skilled in the art”.
	* Impulse response, wikipedia, archives org October 24th, 2016
- In Conclusion -
Claims 1-3, 7-14, 18-25, 29-33 still recite, describe or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are ineligible. 

Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20150347606 A1 by Assignee / Assignor: LINKEDIN CORPORATIOAN and Asignee: MICROSOFT TECHNOLOGY LICENSING LLC,  displaying at Fig.5 display a human migration model comparable to the one argued by Applicant at Remarks p.36 ¶1 with respect to Fig. 17 of the Original Disclosure. 

    PNG
    media_image1.png
    859
    1067
    media_image1.png
    Greyscale
US 20150347606 A1

Vs.

    PNG
    media_image2.png
    666
    967
    media_image2.png
    Greyscale
 current Disclosure
US 20150120714 A1 by Assignee / Assignor: LINKEDIN CORPORATIOAN teaching TEMPORAL-BASED PROFESSIONAL SIMILARITY by comparing the candidate data structure with the source data structure. Emphasis on Figs. 6, 9, 11-13, 15, 16, and associated text. 
	
	* US 20150317759 A1 teachings at Figs. 2-5 and ¶ [0032]-¶ [0060] various examples of intra-organizational migration of data such as with a start position at Company #1 and an end career position at Company #1 per Fig.4 & associated text 
	
	* US 20190066056 A1 ¶ [0056] The human resource decision may preferably be hiring related (e.g. hiring an applicant, inviting an applicant for an interview, making an offer), but may alternatively be any type of human resource decision in the work life-cycle.  Examples of human resource decisions may include, but are not limited to: hiring, firing, promotion, demotion, transfer, change in pay rate, awards, or distinction. ¶ [0045]: The movement of employees within a company may be tracked during role changes, promotion,demotion,relocation,departure,firing and the like through work life-cycle profile.
	
	* US 20020026452 A1 teaching at 
	¶ [0058]: providing an assessment tool for employers to analyze a specific point in a career path against a database of similar progressions and rate the speed of succession [or effect[ and other factors of a given position based on the known universe of backgrounds and the projected positions of similar profiles. To this end the employer or other intermediary provide the profile on behalf of a candidate at ¶ [0059] 3rd sentence to identify at Fig.4 step 404->406 Possible Career Progression Paths. 
	¶ [0064] Using the adaptive career predictive system the user can asses questions such as: 
		¶ [0065] Have I stayed in my current position or with my current employer the same, less or more than the average of my peer group?
		¶ [0068] What is the real benefit of pursuing additional education? 
                          How has it benefited my peer group? 
                          How many jobs are available for the most advantageous next 
                          step in my career?

	          ¶ [0061] A candidate profile 502 includes a variety of information. The candidate's current position 504 is shown to the left of progression. Three possible next steps 506-510 are shown along with the probabilities of being selected for each such position. As shown, the positions include not only job titles but company descriptors as well. A second tier of positions 512-522 is shown to indicate to the candidate how the next career steps depend on which path is selected. From each position in the second tier, the probabilities 540 of reaching the desired career goal 530 are shown. 
                     ¶ [0062] Returning now to Fig.4, the candidate has the opportunity to modify the profile, in step 406, to see the effect on career path displayed in Fig.5. Some likely modifications include adding changing an industry-type, changing ultimate career goal, or changing the time spent in one or more positions. Once the changes are made, then flow returns to step 406 so that another career progression display can be generated.
    Fig.5 step 504 immediately below: Vice President Marketing, Mid-Sized company -> step 506: SVP, Marketing, Mid-Sized.
Fig.5 step 522 immediately below: COO Large company-> 530 CEO Large company

    PNG
    media_image3.png
    567
    867
    media_image3.png
    Greyscale

	* US 20150134694 A1 teaching at
¶ [0084] The reference group may be a "benchmark" group (for example, a "best-in-class" or "best-of-breed" group). The benchmark group is preferably a group of individuals that each relate to a respective one of a plurality of institutions (such as a company, other corporate body or organisation).
	¶ [0818] Case Study: Burke ¶ [0819] A major utility company was reviewing its leadership talent in line with best practice for regular talent reviews. The company had two questions: how do my people compare to the utility industry in the UK and how do they compare to senior managers and executives in the UK?	¶ [0820] They wanted an external view of their people to remove subjectivity in decision making. and a clearer sense of how strong their pipeline was in comparison with a) the talent pool for their industry and b) the talent pool for the level of position they were planning succession for
	¶ [0821] FIG. 70 shows an analysis of leadership potential, specifically that the situation was good in terms of general bench strength of their people, with 73% of their candidates in the High or Very High bands of leadership potential--also in terms of how they compared to their industry sector geographically and the bench strength of senior managers in that geography. However, 27% of their candidates fell into the Very Low to Moderate bands.
	¶ [0822] Further analysis showed where bench strength was stronger by line of business and functional role Linking to the SHL Competency Benchmark identified key areas to target coaching and development actions in Supporting & Cooperating and Organising & Executing. 
	¶ [0824] FIG. 71 shows an analysis of Leadership potential by sector and geography.	¶ [0825] 1st sentence: This case study is an example of how the SHL Leadership Potential Benchmark has been deployed in a talent mobility and succession context. 
	¶ [0826] The Benchmark has been used by organisations to gain a proactive view on questions such as whether their graduate or college hire programmes are providing the calibre of employee who has the potential to staff future leadership positions, and whether their current cadre of middle and senior managers will provide the leadership 
	¶ [0833] They also provide a flexible lens through which organisations can compare their people and processes to determine actions required to strengthen their talent management. By filtering benchmark populations by geography (several countries can be selected together), industry (several industries can be selected together), business function and job level, you can investigate any number of talent issues in the knowledge that the `bench strength` views are consistent, reflecting real variations in talent across the populations you choose to benchmark against.
	¶ [0850] Talent Analytics can help to identify where potential lies in an organisation and what development needs to focus on to leverage that potential effectively. The analytics also point to where the strongest internal pools of talent are and where the development of analytical skills will deliver the greatest value to the organisation.
	¶ [0790] Case Study  
	¶ [0791] multinational technology company undertakes major change in their markets, product development and engagement with customer meaning substantial shift in values &key behaviors will drive achievement of new business strategy. Burke ¶ [0792] They ran assessment programmes and wanted to take a macro view to get an overview of the talent they attract and employ, to identify where they had bench strength to succeed with the change, and where they needed to invest in talent acquisition, learning/development, succession management programmes. 
	¶ [0793] Such an undertaking raised two challenges: how do we benchmark our talent and what do we know of the talent pool in our industry? Burke ¶ [0794] SHL Talent Analytics addressed both problems by organising the client's data in a form that presents a clear talent profile, and by giving them a view of what bench strength of industry talent pool looks like. 
	¶ [0795] Fig.68 shows a talent profile, specifically the talent profile for the company against the technology sector for managers, professionals and graduates.  Top talent is defined as those scoring in the top quartile (top 25%) on each of the Great 8 factors.  For the industry, you can see the proportions of people qualifying as top talent in each factor, and the client can also see how they stack up against that profile).
where to invest in terms of targeted learning and development, as well as how to change their performance management processes.
	¶ [0800] This case study shows how the SHL benchmarks and benchmark populations help to identify how competitive an organisation is in acquiring talent, where variation exists in talent processes and how these insights help identify where to invest to strengthen talent management for an organisation. Talent Analytics can help to identify where potential lies in an organisation and what development needs to focus on to leverage that potential effectively.

	* US 20100082356 A1 teaching at mid-¶ [0039]: server 110 uses career graph 300 to determine similarity between organizations.  For example, if two people who had previously worked for the same company (e.g., regardless of position i.e. at Fig. 3 Senior Software Engineer at company S for 3 years followed by Technical Lead at Company S for 2 years) join company X and Y, then organizations X and Y may be viewed as similar.  Also, if two people working for companies X and Y join company U, then X and Y can be treated as similar

	* US 20160125334 A1 teaching an actual movement of personal as follows: 
¶ [0046] FIG. 6 is a block diagram of a hierarchy 5 before and after a member 
moves laterally within an organization according to one embodiment of the 
present invention.  The hierarchy 5 before the lateral movement is similar to 
that of FIG. 5B, with first member M6 belonging to first department D1, and 
departments D1 and D2 reporting to top department TD.
¶ [0048] 2nd sentence: For a lateral organizational change, the NCAS is the deepest scope in the hierarchy that includes both the original department (source scope) and the new department (target scope) as descendants within the hierarchy.
¶ [0051] FIG. 7 is a block diagram of a hierarchy 5 before and after a 
non-responding member M25 moves laterally within an organization according to 
one embodiment of the present invention.  The hierarchy 5 before the lateral 
movement is similar to that of FIG. 4, but with additional members in 
department D6 and additional responses.
¶ [0056] 1st sentence: FIG. 9 is a flow chart of a process 100 where a member moves laterally within a hierarchy from a first department (source scope) to a second 
department (target scope) according to one embodiment of the invention.

     * ADP in Poland – one of the first AGroup clients – said yes to migration project from HRB4 to HRB 5 Portal, agroup webpages March 10 2016 disclosing some migration examples  

	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	September 11th, 2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);